Citation Nr: 1311665	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for left shoulder pain.

3.  Entitlement to service connection for bursitis and arthritis, right hip.

4.  Entitlement to service connection for osteoarthritis, left hip.

5.  Entitlement to service connection for spondylosis, lumbar spine, with degenerative disc disease and herniated disc.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in November 2011, the Veteran indicated that he wanted a personal hearing before a member of the Board at the VA Central Office in Washington, DC.  A December 2012 letter informed the Veteran that his Central Office hearing was scheduled for January 2013.  In correspondence received later in December 2012, the Veteran cancelled his request for a Central Office hearing and requested a personal hearing before a member of the Board by live videoconference.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's request, the Board finds that the Veteran should be scheduled for a videoconference hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


